There is no merit in this appeal. Appellant claims that the court erred in denying her motion for judgment on the pleadings.[1] This motion was based upon the ground that the answer admitted the indebtedness set forth in the complaint, and to recover which the action was instituted by plaintiff. The answer denies in apt language the allegations of the complaint. It is contended, *Page 648 
however, by appellant that respondent in a counterclaim admitted that she was indebted to appellant in the sum demanded by the appellant. On account of what is undoubtedly a typographical error in said counterclaim it may be susceptible of such a construction. This, however, cannot avail the appellant. As defendant had in her answer denied that she was indebted to plaintiff in any sum whatever, any admission she may have made in her counterclaim did not impair these denials of her answer. The motion for judgment on the pleadings was therefore properly denied (Cass v. Rochester, 174 Cal. 358 [163 P. 212];Botto v. Vandament, 67 Cal. 332 [7 P. 753]).
Preston, J., and Seawell, J., concurred.